lN 'l`l-IE UNITED STATES DlS`l`R|C'l` COURT
l"OR 'I`I-|E SOU'I`HERN DIS'I`R|C’I` OI: O|'IIO
WES'|`|ERN DIVlSION
Bryan Kanu,
I’laintiff(s).
Case Number: l :l9cv156

vs- Judgc Susan .l. Dlott

Cil)-' ofCincinnati, el al..
Def`endant(s).
ORDER

This matter is before the Court pursuant to the Order oi`General Reference in the United States
District Court for the Soutliern District ol`Ohio Western Division to United Statcs Magislrate Judge
Karen L. Litkovitz. Pursuant to such reference, the Magistrate Judge reviewed the pleadings and filed
with this Court on February 28, 2019 a Reporl and Rccomn'lendation (Doc. 2). Subsequently. the
plaintiff filed objections to such Report and Recommendation (Doc. 6).

'I`he Court has reviewed the comprehensive findings ol`the Magistrale Judgc and considered de
novo all of the iilings in this matter. Upon consideration ofthc foregoing, the Court does determine that
such Recommendation should be atlopted.

Accordingly, plaintii`f’s motion to proceed informa pauperis is DEN[ED.

P|aintiff` is GRAN'I`ED an extension ol`limc for 30 days i`rom the date ol` this Order to pay the
required $400.00 i'iling l`ee. Plaintii`l"s complaint will nol be deemed as filed until the filing Fee is paid
in f`ull, see T."ni!r v Cotmfy of Woynt', l48 li.3cl 644, 648 (6"1 Cir. 1993). Il`p|aintil`i"i`ails to pay the filing

f`ee within the lime frame, plaintil`l’s complaint will be TF.RMINA'[`ED.

IT IS SO ORDERF.D.

/GEM~§JQG#/

Judge Susan J. Dl t
United Stales Distr tCourt

